 1   savings of judicial effort and is also likely to be convenient for

 2   the      ies.
 3         The parties should be aware that relating the cases under
 4   Local Rule 123 merely has the result that these actions are
 5   assigned to the same judge and magistrate judge; no consolidation
 6   of the actions is effected.   Under the regular pract     of this
 7   court, related cases are generally assigned to the judge and
 8   magistrate judge to whom the first filed action was assigned.
 9         IT IS THEREFORE ORDERED that the action denominated 2:18-CV-
10   02976 MCE-DMC be reassigned to Judge John A. Mendez and Magistrate
11   Judge Dennis M. Cota for all further proceedings, and any dates
12   currently set in the reassigned case        are hereby VACATED.
13   Henceforth, the caption on documents     led in the reassigned case
14   shall be shown as 2:18-CV-02976 JAM-DMC.
15         IT IS FURTHER ORDERED that the C   rk of the Court make
16   appropriate adjustment in the assignment of civil cases to
17   compensate for this reassignment.
18         IT IS SO ORDERED.
19
20   Dated:   May    i_,   2019.
21
22
23
24
25
26
27
28

                                      2
